Citation Nr: 1717341	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-30 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based on service connection for cause of Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to November 1946, and July 1951 to April 1953.  The Veteran died in September 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  The Regional Office (RO) in North Little Rock, Arkansas, exercises current jurisdiction over the claims file.

In September 2016, the appellant testified before the undersigned Veterans Law Judge at a Board Hearing in Little Rock, Arkansas.  A transcript of that hearing has been associated with the electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 2005 from cardiopulmonary arrest due to, or as a consequence of, Parkinson's disease.  

2.  At the time of his death, the Veteran did not have any service-connected disabilities.

3.  The weight of the competent and probative evidence is against a finding that the Veteran's cause of death had its onset during, or is otherwise related to, his active service.  

4.  The competent and probative evidence of record does not indicate that any additional conditions (other than cardiopulmonary arrest and Parkinson's disease) contributed to the Veteran's death.

5.  The weight of the competent and probative evidence is against a finding that the Veteran's lymphoma had its onset during military service or is otherwise related to such service.  

6.  The weight of the competent evidence is against a finding that the Veteran was exposed to radiation in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In March 2012, prior to adjudication of her claim, the RO sent the appellant a letter providing notice that satisfied the requirements of the VCAA.  03/06/2012 VBMS, VCAA.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In compliance with the duty to assist, the AOJ associated the Veteran's military personnel records and in-service treatment records with the electronic claims file.  Additionally, all pertinent, identified medical records have been obtained and considered.  Neither the appellant nor her representative has notified VA of any outstanding evidence, and the Board is aware of none.

There is no evidence that the Veteran's heart condition, Parkinson's disease, or lymphoma incurred in service, nor any indication that the aforementioned conditions may be associated with an in-service event.  Accordingly, an opinion from a VA examiner as to the etiology of these conditions is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As VA satisfied its duties to notify and assist the appellant, she will not be prejudiced as a result of the Board's adjudication of her claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II.  Service Connection - Cause of Death 

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The appellant is the Veteran's surviving spouse.  See 03/06/2012 VBMS, Death Certificate. 

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A spouse may also demonstrate that the disability that caused the Veteran's death should have been service-connected.  See 38 C.F.R. § 3.312.  As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Certain chronic diseases, including cardiovascular-renal disease, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker, 708 F.3d 1331. 

Service connection for a disability that is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed Veteran.  A "radiation-exposed Veteran" is defined as a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  A "radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or the Veteran's presence at certain specified additional locations.  Id.  The term "occupation of Hiroshima or Nagasaki, Japan, by United States forces" means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).  

The second avenue for achieving service connection is found under 38 C.F.R. § 3.311(b)(2).  This section provides that certain listed "radiogenic" diseases found five years or more after service in an ionizing-radiation-exposed Veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that:  (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) any other cancer.

A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  38 C.F.R. § 3.311(b)(4).

Finally, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant is competent to report symptoms and experiences observable by the senses, but not to diagnose the cause of symptoms or identify the cause of death, as this requires specialized medical training.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran's death certificate lists the cause of death as cardiopulmonary arrest due to, or as a consequence of, Parkinson's disease.  03/06/2012 VBMS, Death Certificate.  The death certificate does not mention lymphoma, or any other conditions, as a principal or contributory cause of death.  

The Veteran had a heart condition, which was first diagnosed in October 1991.  See 06/22/2012 VBMS, MTR-Non-Government, pp. 63-64.  His military personnel records do not contain evidence of a diagnosis of or treatment for a heart condition during service, nor did he note a heart condition or related symptoms upon discharge from the Army in November 1946 or from the Air Force in April 1953.  02/24/2012 VBMS, STR-Medical, pp. 18-19, 34-39.  The record does not demonstrate that the Veteran's heart disorder manifested to a compensable degree within one year of service.  

The Board finds that the evidence of record fails to demonstrate a continuity of symptomatology regarding a heart disorder.  Indeed, no heart disorder or complaints associated therewith was shown during service and there is no lay or medical evidence of post-service symptoms of the heart condition prior to 1991, which was 38 years after military discharge.  Moreover, there was no express contention by the Veteran during his lifetime that he had continuously experienced heart-related symptoms.

Accordingly, the Board finds that the Veteran's heart disorder did not manifest during service, nor was it otherwise etiologically related to service.  

The Veteran was first diagnosed with Parkinson's disease in July 2000.  08/28/2013 VBMS, MTR-Non-Government, p. 8.  He identified the onset of his Parkinson's disease-related symptoms as November 1998.  Id. at 7.  The Veteran's military personnel records do not contain evidence of a diagnosis of or treatment for Parkinson's disease or related symptoms during service.  The Veteran did not identify any conditions or symptoms related to Parkinson's disease upon discharge from the Army in November 1946 or from the Air Force in April 1953.  02/24/2012 VBMS, STR-Medical, pp. 18-19, 34-39.  

Accordingly, the Board finds that the Veteran's Parkinson's disease did not manifest during service, nor was it otherwise etiologically related to service.

The Veteran was diagnosed with malignant lymphoma of the hard palate in January 1989.  06/22/2012 VBMS, MTR-Non-Government, p. 3.  The appellant argues that the Veteran's lymphoma is related to his service.  

The appellant asserts her belief that the Veteran may have been exposed to radiation while serving in Japan during World War II, and from working with atomic weapons at Sandia Base, New Mexico.  The Veteran was stationed in Oita, Japan from December 1945 to February 1946, Fukuoka, Japan in February 1946, and Okayama, Japan from February 1946 to November 1946.  08/12/2014 VBMS, MPR, pp. 3, 6.  None of these locations are within 10 miles of the city limits of Hiroshima or Nagasaki.  

At the September 2016 hearing, the appellant stated her belief that the Veteran was in Hiroshima and Nagasaki, and submitted photographs in support.  02/23/2017 VBMS, Hearing Transcript, pp. 3-4.  Notations on the back of two of the photographs reference Nagasaki and Nagasaki Harbor, however, it is not clear that Veteran was present when they were taken.  09/26/2016 VBMS, Photographs.  Even if the Veteran was present in Nagasaki prior to July 1, 1946, there is no evidence to suggest that he was there as part of his "official military duties."  See 38 C.F.R. § 3.309(d)(3)(vi).  

The Board notes that assignment to Sandia Base, New Mexico, is not one of the radiation-risk activities enumerated in Section 3.309(d)(3).  

Accordingly, the Board finds that the competent and probative evidence does not show that the Veteran participated in a radiation-risk activity as defined by VA regulation.  38 C.F.R. § 3.309(d)(3).  Therefore, service connection for the Veteran's lymphoma is not warranted on a presumptive basis due to exposure to radiation.  See 38 C.F.R. §§ 3.309(d)(3), 3.311.  

With Combee in mind, the Board will next consider the claim under a theory of direct causation.  The evidence of record does not show that the Veteran had in-service radiation exposure.  The Veteran's service treatment records are silent for complaints of, or treatment for, exposure to radiation, or complaints of, or treatment for, lymphoma.  Though the appellant asserts that the Veteran was exposed to radiation while serving in Japan and while stationed at Sandia Base, there is no evidence of record in support of such a contention.  

The appellant stated that the Veteran worked with nuclear weapons while at Sandia Base.  02/23/2017 VBMS, Hearing Transcript, p. 4.  The Veteran's personnel records note his occupation as an Armament System Officer at Sandia Base and completion of a special weapons course in 1952, but make no mention of work with atomic weapons or other exposure to radiation.  05/24/2012 VBMS, MPR, p. 6; 05/20/1953 VBMS, DD 214.  The Board further notes that the Veteran was not diagnosed with lymphoma until January 1989.  Accordingly, the weight of the competent and probative evidence is against a finding that the Veteran's lymphoma was related to his service.  

The appellant contends that the Veteran's death is related to the radiation therapy he received in 1989 to treat his lymphoma.  She further asserts that the radiation therapy affected the back of his brain and may have been responsible for the symptoms ultimately diagnosed as Parkinson's disease.  In support, she cites to the fact that several doctors were unable to provide a diagnosis for the symptoms of cognitive impairment.  

The appellant is competent to report symptoms and experiences observable by her senses, but not to diagnose the cause of the Veteran's cognitive symptoms or identify the Veteran's cause of death, as this requires specialized medical training.  See 38 C.F.R. § 3.159(a); Jandreau, 492 F.3d at 1377.  There is no competent evidence of record to support a finding that the lymphoma or its treatment was a principal or contributory cause of death.  Moreover, as the Board concluded that the Veteran's lymphoma is not service-connected, any discussion as to whether the treatment for his lymphoma was a principal or contributory cause of death is rendered moot.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.  

Although the Board is sympathetic to the appellant's assertions and by no means wishes to minimize the honorable period of service the Veteran provided, the claim of entitlement to service connection for the cause of Veteran's death must be denied.  The preponderance of the evidence of record simply does not establish that the Veteran's cause of death (cardiopulmonary arrest due to, or as a consequence of, Parkinson's disease) was related to his military service, that the Veteran's lymphoma was related to his military service, or that the Veteran's lymphoma was either the principal or a contributory cause of death.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


